—Appeal from a judgment of the County Court of Saratoga County (Williams, J.), rendered June 17, 1992, convicting defendant upon his plea of guilty of the crime of attempted burglary in the third degree.
Having failed to move to withdraw his plea prior to sentencing or to make a postverdict motion to vacate the judgment of conviction, defendant’s challenge to the sufficiency of the plea allocution, which included a negotiated sentence, has not been preserved for judicial review. In any event, given defendant’s criminal history and the fact that he was allowed to plead guilty to a reduced charge in satisfaction of a three-count indictment, we see no reason to disturb defendant’s sentence of 2 to 4 years’ imprisonment.
Weiss, P. J., Yesawich Jr., Crew III, White and Casey, JJ., concur. Ordered that the judgment is affirmed.